     Case 3:20-cv-00207-SALM Document 35 Filed 09/09/20 Page 1 of 6



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
KATELYN WILCOX                :        Case No. 3:20CV00207(MPS)
                              :
v.                            :
                              :
POUR DECISION, LLC D/B/A      :        September 9, 2020
WATER WORKS BAR AND GRILL,    :
AND JOSHUA BEAUDRY            :
                              :
------------------------------x

                 ORDER GRANTING JOINT MOTION FOR
           PARTIAL DISMISSAL WITH PREJUDICE [Doc. #33]

     Plaintiff Katelyn Wilcox (“plaintiff”) and defendants Pour

Decision, LLC D/B/A Water Works Bar and Grill and Joshua Beaudry

(“defendants”) have filed a joint motion for partial dismissal.

[Doc. #33]. For the reasons set forth below, the motion is

GRANTED.

I.   Background

     Plaintiff filed her Complaint on February 13, 2020,

bringing claims alleging violations of the Fair Labor Standards

Act, 29 U.S.C. §§201 et seq. (“FLSA”) and the Connecticut

Minimum Wage Act, Conn. Gen. Stat. §§31-58 et seq. (“CMWA”), as

well as state law tort claims for unjust enrichment and false

imprisonment. [Doc. #1].

     On April 30, 2020, the parties filed the 26(f) Report,

which included a request that the matter be referred to a

Magistrate Judge for an early settlement conference. See Doc.


                                   1
     Case 3:20-cv-00207-SALM Document 35 Filed 09/09/20 Page 2 of 6



#16 at 4. On May 27, 2020, Judge Michael P. Shea referred the

case to the undersigned for a settlement conference. [Doc. #19].

On July 8, 2020, the parties participated in a settlement

conference with the undersigned, by Zoom videoconferencing.

[Doc. #25]. During the conference the parties reached an

agreement in principle to resolve the case pending a joint

motion to approve the settlement agreement. [Doc. #26]. On July

15, 2020, the parties consented to the jurisdiction of a United

States Magistrate Judge. [Doc. #27]. On July 16, 2020, the case

was transferred to the undersigned for further proceedings.

[Doc. #29].

     On August 3, 2020, the parties filed a “Joint Motion for

Final Approval of Settlement of FLSA Claims and Dismissal with

Prejudice,” requesting that the Court approve a written

settlement agreement and incorporate the terms of that agreement

into an Order of Dismissal.1 [Doc. #30]. On August 20, 2020, the

undersigned held a telephonic status conference with all counsel

to discuss the terms of the proposed settlement agreement. [Doc.

#32]. Following that conference, the parties filed a Joint

Motion for Partial Dismissal with Prejudice. [Doc. #33]. The

motion contains a typographical error, requesting that “Counts


1 The parties also requested that the Court retain jurisdiction
over this matter until the terms of the settlement had been
completed. See Doc. #30 at 4. However, during the August 20,
2020, Telephonic Status Conference, that request was withdrawn.

                                   2
      Case 3:20-cv-00207-SALM Document 35 Filed 09/09/20 Page 3 of 6



One and Two of the Complaint be dismissed with prejudice ... and

that the Court retain jurisdiction of the remaining Counts Two

and Three.” Doc. #33 at 1. The Court construes the motion as

requesting that the Court dismiss counts one and two, and that

it retain jurisdiction over counts three and four, given the

parties’ statements on the record during the aforementioned

telephonic status conference. [Doc. #32].

II.   Rule 41(a)

      The parties seek dismissal of counts one and two pursuant

to Federal Rule of Civil Procedure 41(a), which provides in

relevant part: “[A]n action may be dismissed at the plaintiff’s

request only by court order, on terms that the court considers

proper.” Fed. R. Civ. P. 41(a)(2). Here, the Court finds it

proper to dismiss counts one and two, the wage claims. This case

is in fact mainly focused on common law tort claims of unjust

enrichment and false imprisonment. During the course of the

settlement discussions, it became apparent that plaintiff’s

damages allegations center on these common law claims, which

arose, as a practical matter, out of the breakdown of a personal

relationship between the individual parties, rather than on

statutory wage claims. This focus is also clear from the

proposed settlement agreement, which allocates just four percent

of the total proposed payment to wages.




                                    3
     Case 3:20-cv-00207-SALM Document 35 Filed 09/09/20 Page 4 of 6



    “Although the FLSA places strict limits on an employee’s

ability to waive claims for fear that employers would otherwise

coerce employees into settlement and waiver, these concerns are

not as relevant when the plaintiff no longer works for the

defendant, as is the case here[.]” Ansari v. 1/0 Capital, LLC.,

No. 16CV03494(JMF), 2017 WL 10436077, at *1 (S.D.N.Y. Feb. 24,

2017) (citation and quotation marks omitted). Plaintiff in this

case no longer works for or with defendant. As is the case here,

in Ansari, the plaintiff’s FLSA claims comprised “only a minor

portion” of plaintiff’s “overall case against Defendants, which

hinged primarily on allegations of age discrimination[.]”

Ansari, 2017 WL 10436077, at *1. It is apparent to the Court,

based on the discussions in the settlement conference and the

terms of the proposed settlement agreement, that the parties

here are focused primarily on the resolution of counts three and

four, the common law tort claims, as opposed to the wage claims.

    It is true that “[n]otices of dismissal ... should not be

used in FLSA cases as a mechanism to effect an end-run around

the policy concerns articulated in Cheeks[ v. Freeport Pancake

House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).]” Gallardo v. PS

Chicken, Inc., 285 F. Supp. 3d 549, 552 (E.D.N.Y. 2018)

(citation and quotation marks omitted). Here, however, the

parties have no apparent motive to evade judicial review of the

resolution of the wage claims. The settlement agreement has been


                                   4
     Case 3:20-cv-00207-SALM Document 35 Filed 09/09/20 Page 5 of 6



provided to the Court, and the Court will review the proposed

settlement agreement for fairness in spite of the dismissal of

the wage claims, to ensure that no such evasion occurs. Thus,

the Court finds it proper to dismiss counts one and two of the

Complaint.

III. Retention of Jurisdiction Over Counts Three and Four

    The parties also request that the Court retain jurisdiction

over the common law claims in counts three and four. See Doc.

#33 at 1.

    [I]n any civil action of which the district courts have
    original jurisdiction, the district courts shall have
    supplemental jurisdiction over all other claims that are
    so related to claims in the action within such original
    jurisdiction that they form part of the same case or
    controversy under Article III of the United States
    Constitution.

28 U.S.C. §1367(a). “[A] federal court should consider and weigh

in each case, and at every stage of the litigation, the values

of judicial economy, convenience, fairness, and comity in order

to decide whether to exercise jurisdiction over a case brought

in that court involving pendent state-law claims.” Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). “[A] district

court should not decline to exercise supplemental jurisdiction

unless it also determines that doing so would not promote the

values articulated in [Utd. Mine Workers of Am. v. Gibbs, 383

U.S. 715, 726 (1966)]: economy, convenience, fairness, and

comity.” Jones v. Ford Motor Credit Co., 358 F.3d 205, 214 (2d


                                   5
      Case 3:20-cv-00207-SALM Document 35 Filed 09/09/20 Page 6 of 6



Cir. 2004); see also Catzin v. Thank You & Good Luck Corp., 899

F.3d 77, 85 (2d Cir. 2018) (“Nor does the record lend itself to

an understanding as to how convenience or fairness was served by

setting backwards the course of a case the parties had

vigorously litigated for nearly two years and causing them to

expend who knows how much time, legal fees, and distraction

starting over in state court.”).

      Here, the parties have been litigating for the better part

of the year and have now reached a resolution that is acceptable

to both sides. It would not serve the principles of judicial

economy, convenience, fairness, and comity to force the parties

to start over in state court, when the matter has been fully

resolved here in federal court. Thus, the Court finds it

appropriate to retain jurisdiction over the remaining common law

claims.

IV.   Conclusion

      For the reasons set forth herein, the parties’ Joint Motion

for Partial Dismissal with Prejudice [Doc. #33] is GRANTED.

Counts one and two are dismissed with prejudice, and the Court

retains jurisdiction over counts three and four.

      SO ORDERED at New Haven, Connecticut, this 9th day of

September 2020.

                                   ___________/s/__________________
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE


                                    6
